6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-10   Page 1 of 5




                      Exhibit 7
6:19-cv-01567-TMC        Date Filed 10/05/20       Entry Number 107-10       Page 2 of 5




                                      +1-212-474-1058

                                    pbarbur@cravath.com



                                                                      September 16, 2020

                        State Defendants’ Document Productions

Counsel:

               We write on behalf of Plaintiffs Eden Rogers and Brandy Welch to
address deficiencies in Defendant Leach’s and Defendant McMaster’s (together, “State
Defendants”) Responses and Objections to Plaintiffs’ First Set of Requests for Production
(“RFPs”), which we attempted to discuss with you on a meet-and-confer call on Tuesday,
September 1, 2020.

               As we stated on the parties’ meet-and-confer call, State Defendants’
productions in response to our RFPs appear incomplete. Defendant Leach’s document
production spans only 302 pages, and Defendant McMaster’s production is only 394
pages. Both productions are largely duplicative of documents previously produced in
response to Plaintiffs’ earlier FOIA requests, even though the vast majority of the RFPs
are new. The productions contain no draft versions of documents, and all email
correspondence appears to come from three or four custodians per Defendant. Defendant
Leach produced no documents in response to 23 of the 36 requests in Plaintiffs’ RFPs,
and expressly refused to collect, review or produce materials responsive to three of these
requests. Similarly, Defendant McMaster failed to produce any documents in response to
14 of the 22 requests in Plaintiffs’ RFPs, and expressly refused to search for, collect,
review or produce materials responsive to 11 of these requests.

                During our meet and confer, we identified the apparent deficiencies in
State Defendants’ productions and asked for a description of what Defendants did to
search for responsive documents, including the details of any electronic searches. You
refused to provide the requested information. In particular, you refused to explain your
efforts to locate relevant documents beyond stating that some form of an ESI search was
run over “more than one custodian” with respect to some unidentified subset of the
requests. You refused to identify the custodians whose files were searched, the search
criteria that were applied or the requests for which ESI searches were conducted. You
6:19-cv-01567-TMC         Date Filed 10/05/20       Entry Number 107-10         Page 3 of 5

                                                                                            2


refused to explain whether State Defendants are withholding documents on the basis of
their various objections beyond pointing us to your written responses. And you refused
to explain what criteria you applied to determine whether materials were relevant to the
case beyond referring us back to the complaint. When we asked how we could possibly
assess the sufficiency of State Defendants’ productions without information about what
you did or did not do to gather documents, you told us to “be assured that we took this
obligation seriously”.

                State Defendants’ stance is incompatible with counsels’ obligations under
the Federal Rules of Civil Procedure. See Gourdine v. Karl Storz Endoscopy-Am., Inc.,
225 F. Supp. 3d 428, 430 (D.S.C. 2016). Among other things, “Rule 26(g) imposes an
affirmative duty to engage in pretrial discovery in a responsible manner that is consistent
with the spirit and purposes of Rules 26 through 37,” Fed. R. Civ. P. 26(g) advisory
committee’s note to 1983 amendment, and thereby “require[s] attorneys to conduct
discovery in a cooperative fashion”, Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D.
226, 243 (M.D.N.C. 2010).

                As you acknowledged on our meet-and-confer call, parties in federal court
litigation routinely share and agree on a list of custodians for electronic searches, as well
as search terms. You suggested that such cooperation is warranted only if search terms
and custodians are discussed before service of RFPs, but that position is not supported by
the case law:

               When two-way planning does not occur upfront, and questions
               subsequently arise, common sense dictates that the party conducting the
               search must share information regarding the universe of potentially
               relevant documents being preserved, and those that no longer exist, as well
               as the search terms used in collecting relevant documents and the
               identities of the custodians from whom the documents were retrieved.
               After all, the party responsible for the search and production has the duty
               to demonstrate its reasonableness.

Burnett v. Ford Motor Co., No. 3:13-cv-14207, 2015 WL 4137847, at *8 (S.D.W. Va.
July 8, 2015), objections sustained on other grounds sub nom. by Johnson v. Ford Motor
Co., No. 3:13-6529, 2015 WL 6758234 (S.D.W. Va. Nov. 5, 2015). Federal courts thus
frequently direct parties to negotiate custodians and search terms when parties disagree
about the sufficiency of a document production. See, e.g., Kunneman Props. LLC v.
Marathon Oil Co., No. 17-CV-456-GKF-JFJ, 2019 WL 5188355, at *4 (N.D. Okla. Oct.
15, 2019); In re Sampedro, No. 3:18 MC 47 (JBA), 2018 WL 6264834, at *3 (D. Conn.
Nov. 30, 2018); Small v. Univ. Med. Ctr., No. 2:13-cv-0298-APG-PAL, 2018 WL
3795238, at *51 (D. Nev. Aug. 9, 2018); Elhannon LLC v. F.A. Bartlett Tree Expert Co.,
No. 2:14-cv-262, 2017 WL 1382024, at *9 (D. Vt. Apr. 18, 2017); Radian Asset
Assurance, Inc. v. Coll. of the Christian Brothers, No. CIV 09-0885 JB/DJS, 2010 WL
4338346, at *2 (D.N.M. Sept. 15, 2010).

                Moreover, State Defendants’ assertions of work product and/or attorney
client privilege as a basis for not providing information on your efforts to identify
6:19-cv-01567-TMC        Date Filed 10/05/20      Entry Number 107-10         Page 4 of 5

                                                                                          3


responsive materials are baseless. We are not aware of any authority to support this
contention. Indeed, every case we have identified on the issue has reached the opposite
conclusion. See, e.g., Burnett, 2015 WL 4137847, at *10; FormFactor, Inc v. Micro-
Probe, Inc., No. C-10-03095 PJH (JCS), 2012 WL 1575093, at *7 n.4 (N.D. Cal. May 3,
2012) (collecting cases); Smith v. Life Invs. Ins. Co. of Am., No. 2:07-cv-681, 2009 WL
2045197, at *7 (W.D. Pa. July 9, 2009).

              State Defendants’ position is all the more inappropriate when so many of
State Defendants’ stated objections are improper. For instance:

      Both State Defendants refuse to produce documents created after January 23,
       2019, and Defendant Leach refuses to produce documents created before January
       27, 2018, on the ground that this case arises from “specific, identifiable,
       enumerated actions”. But “relevancy is not limited by the exact issues identified
       in the pleadings, the merits of the case, or the admissibility of discovered
       information”. Billioni v. Bryant, No. 0:14-cv-03060-JMC, 2015 WL 9122776, at
       *1 (D.S.C. Dec. 14, 2015) (quoting Amick v. Ohio Power Co., No. 2:13-cv-06593,
       2014 WL 468891, at *1 (S.D.W.Va. Feb. 5, 2014)). “[I]nformation is relevant,
       and thus discoverable, if it bears on, or . . . reasonably could lead to other
       matter[s] that could bear on, any issue that is or may be in the case.” Id. (quoting
       Amick, 2014 WL 468891, at *1)). And in any event, the premise that this case is
       limited to specific actions between 2018 and 2019 is itself wrong, as evidenced by
       the allegations of “continuing” violations and requests for injunctive relief in
       Plaintiffs’ complaint. (Compl. ¶¶ 113, 140, Prayer for Relief C, E.)

      State Defendants object to requests seeking “documents sufficient to show” as
       “undefined” and an improper attempt to seek information rather than documents.
       Litigants “should exercise reason and common sense to attribute ordinary
       definitions to terms and phrases” used in discovery requests, Deakins v. Pack,
       Civil Action No. 1:10-1396, 2012 WL 242859, at *12 (S.D.W. Va. Jan. 25, 2012)
       (quoting McCoo v. Denny’s Inc., 192 F.R.D. 675, 694 (D. Kan. 2006)), and we
       are unaware of any case law suggesting a request for “documents sufficient to
       show” is a request for information rather than, as the RFP states, a request for
       documents.

      State Defendants object to a number of requests on the ground that we should
       instead seek the materials from Miracle Hill, a non-party to the action. The notion
       that Plaintiffs should seek documents from a third-party that are as easily
       obtainable from a party to the case is contrary to basic discovery principles. See,
       e.g., U.S. Fire Ins. Co. v. Bunge N. Am., Inc., No. 05-2192-JWL, 2008 WL
       2699908, at *1 (D. Kan. July 3, 2008).

      Defendant McMaster suggests that documents held within the Office of the
       Governor of South Carolina are not within Governor McMaster’s custody or
       control. This contradicts well-established Supreme Court and federal court
       precedent. See Kentucky v. Graham, 473 U.S. 159, 166 (1985); see also Tyler v.
6:19-cv-01567-TMC        Date Filed 10/05/20       Entry Number 107-10        Page 5 of 5

                                                                                          4


       Suffolk Cnty., 256 F.R.D. 34, 37 (D. Mass. 2009); Green v. Fulton, 157 F.R.D.
       136, 142 (D. Me. 1994).

      Defendant Leach objects to requests that are purportedly “identical or
       substantially identical” to prior FOIA requests. To the extent Defendant Leach is
       withholding documents on this basis, we are aware of no authority authorizing a
       defendant to withhold documents in litigation simply because those documents
       were previously requested and not produced during the FOIA process.

                In light of the authority we have cited above, we ask State Defendants to
reconsider the positions taken in their objections and on our call. We are willing to
engage in further meet-and-confer calls if it would be productive, but we are not
interested in further discussions if State Defendants intend to stand behind their position
that they will say nothing beyond what is stated in their written responses to the RFPs. If
State Defendants intend to adhere to their positions, we will file a motion to compel.

               Please let us know by Tuesday, September 22, 2020, how you wish to
proceed.


                                                 Sincerely,



                                                 Peter T. Barbur

Miles E. Coleman, Esq.
   NELSON MULLINS RILEY & SCARBOROUGH, LLP
       2 W. Washington Street, 4th Floor
          Greenville, South Carolina 29601

Jay T. Thompson, Esq.
    NELSON MULLINS RILEY & SCARBOROUGH, LLP
        1320 Main Street, 17th Floor
           Columbia, South Carolina 29201

Robert D. Cook, Esq.
   South Carolina Solicitor General
       OFFICE OF THE ATTORNEY GENERAL
          Post Office Box 11549
             Columbia, South Carolina 29211

William H. Davidson, II, Esq.
Kenneth P. Woodington, Esq.
   DAVIDSON, WREN & DEMASTERS, PA
       Post Office Box 8568
          Columbia, South Carolina 29202
